Citation Nr: 0922033	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for the Veteran's service-connected bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1952 to 
April 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  An April 2007 decision granted service connection 
and assigned a noncompensable disability rating for hearing 
loss of the right ear, effective from September 30, 2003.  An 
August 2007 decision granted service connection for left ear 
hearing loss, changed the Veteran's service-connected 
disability to a bilateral hearing loss, and assigned a 
10 percent rating, effective from September 30, 2003.  

In an April 2009 statement of representative in appeals case, 
the Veteran's previous representative mistakenly indicated 
that the Veteran wished to have a hearing before a member of 
the Board.  Initially, the RO denied service connection for 
bilateral hearing loss in November 2004.  In the Veteran's 
September 2005 substantive appeal, he indicated that he 
wished to have a hearing before a member of the Board.  
Before that hearing could be held, service connection was 
granted for a hearing loss disability of the right ear, but 
in the April 2007 supplemental statement of the case (SSOC), 
the RO continued to deny service connection for the  left 
ear.  In response to the April 2007 SSOC, the Veteran noted 
that he was still expecting to have a hearing before a member 
of the Board.  Although that statement was received by VA in 
June 2007, it was filed out of order in the claims folder, 
appearing next to a March 2009 SSOC.  

The claim for service connection for hearing loss of the left 
ear was granted by an August 2007 rating decision and a 
disability rating was assigned for the Veteran's service-
connected bilateral hearing loss.  Thereafter, a hearing 
before the Board was scheduled with respect to an issue not 
on appeal and with respect to the evaluation assigned to the 
hearing loss of the right ear.  The Veteran contacted VA and 
cancelled that hearing (and withdrew his appeal with respect 
to the claim for service connection for headaches).  The 
Veteran indicated in his June 2008 substantive appeal of the 
evaluation assigned to the bilateral hearing loss, that he 
did not wish to have a hearing before the Board.  

In the April 2009 statement of representative in an appeal 
case, the Veteran's previous representative directed the 
Board's attention to the Veteran's contentions as stated on 
VA Form 9 indicating a desire to appear at a Travel Board 
hearing before the Board.  But as indicated above, the 
Veteran cancelled the hearing requested in the September 2005 
VA Form 9, and, in the June 2008 substantive appeal relating 
to the evaluation assigned to the bilateral hearing loss 
disability, he indicated he did not want a hearing before the 
Board.  

Given that the Veteran cancelled the one hearing he requested 
on the evaluation issue, that on the substantive appeal form 
relating to this appeal, he indicated that he did not want a 
hearing before the Board, and that his statement that he was 
still expected a hearing was dated before he cancelled the 
requested hearing and filed out of order in the claims 
folder, the Board concludes that the local representative 
mistakenly looked at the September 2005 substantive appeal 
form rather than the June 2008 substantive appeal form that 
was filed with respect to the issue currently on appeal.  
Since the Veteran made clear that no hearing was desired on 
the issue currently before the Board, the appeal is ready for 
review by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In the May 2009 informal hearing presentation, the Veteran's 
previous representative stated that the Veteran's hearing 
loss has worsened since the last compensation and pension 
(C&P) audio examination was conducted two years ago.  Where 
the Veteran claims a disability is worse than when originally 
rated, and the evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Accordingly, 
the RO/AMC should schedule the Veteran for an examination to 
determine the current severity of his service-connected 
bilateral hearing loss disability.  

In addition, the Veteran has submitted May 2007 audiometry 
results from his private otolaryngologist, Dr. Donnelly.  VA 
regulations establish several requirements for audiometry 
data used in evaluating hearing loss disabilities.  An 
examination for hearing impairment for VA rating purposes 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  
It is not clear whether the May 2007 tests meet the 
requirements of the VA regulations for evaluating a hearing 
loss disability.  Thus, the RO/AMC should ask the C&P audio 
examiner to provide an opinion as to whether the results meet 
the requirements of the regulations.  

Finally, Dr. Donnelly provided a March 2008 opinion 
challenging the assignment of an average of 105 decibels to 
the Veteran's left ear, indicating that the average would be 
less than that.  The RO/AMC should ask the C&P audio examiner 
to discuss Dr. Donnelly's opinion and indicate whether an 
average less than 105 should be assigned to the left ear 
audiometry results for the April 2007 C&P audio exam.  Any 
recent VA treatment records should also be obtained.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's treatment records for hearing 
loss from the Tampa VA Medical Center, 
dated since September 2003.

2.  Thereafter, make arrangements for the 
Veteran to have a VA audiological 
examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Describe the current severity of the 
Veteran's bilateral hearing loss.  
Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.

(b) Describe the effects of the Veteran's 
hearing loss on occupational functioning 
and daily activities.  

(c)  With respect to the May 2007 test 
results from Dr. Donnelly, address the 
following:  

(i) Explain whether (A) the 
examination was conducted by a state-
licensed audiologist; (B) the speech 
discrimination result reported for 
the right ear (that is, 76 percent) 
was the Maryland CNC controlled 
speech discrimination test; and (C) a 
puretone audiometry test was 
conducted.  

(ii)  If the answer to all three 
questions above is yes,  interpret 
the data that was reported by 
Dr. Donnelly in graph form and report 
it in a numerical format.  

(d) With respect to Dr. Donnelly's 
March 2008 opinion  challenging the 
assignment of an average of 105 decibels 
to the Veteran's left ear and indicating 
that the average would be less than that, 
discuss Dr. Donnelly's opinion and 
indicate whether an average less than 105 
should be assigned to the left ear 
audiometry results for the April 2007 C&P 
audio exam.  

3.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



